Citation Nr: 1340103	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for bilateral mild trichophytosis.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back condition.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an ear condition.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for kidney trouble.

5.  Entitlement to service connection for nasopharyngitis.

6.  Entitlement to service for migraine headaches.




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2008 and March 2009 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  However, the RO in New Orleans, Louisiana, has jurisdiction over the Veteran's claims file. 

In his July 2012 and March 2013 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  As such, he was informed in a July 2013 letter that his requested hearing had been scheduled for September 2013.  However, he failed to appear for his scheduled Board hearing.  Therefore, the Veteran's request for a Board hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2013). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims folder associated with the Veteran's claims.  A review of the Virtual VA claims processing system reveals VA treatment records dated through November 2012, which were considered by the agency of original jurisdiction (AOJ) in the January 2013 supplemental statement of the cases.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's trichophytosis was asymptomatic and did not require the use of oral or topical therapy, did not affect at least five percent of the entire body and did not result in scarring or other disfigurement on his head, face or neck, deep scarring, superficial scarring, unstable scarring or painful scarring.

2.  In a final decision decided in May 1948 and issued in June 1948, the RO denied the Veteran's claim of entitlement to service connection for a back condition. 

3.  Evidence added to the record since the final June 1948 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.

4.  In a final decision decided in May 1948 and issued in June 1948, the RO denied the Veteran's claim of entitlement to service connection for an ear condition. 

5.  Evidence added to the record since the final June 1948 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an ear condition.

6.  In a final decision decided in May 1948 and issued in June 1948, the RO denied the Veteran's claim of entitlement to service connection for a kidney condition. 

7.  Evidence added to the record since the final June 1948 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a kidney condition.

8.  For the entire appeal period, the Veteran does not have a current diagnosis of residuals of nasopharyngitis.

9.  Migraine headaches are not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a compensable rating for trichophytosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).

2.  The June 1948 rating decision that denied the Veteran's claim of entitlement to service connection for a back condition is final.  38 U.S.C. § 445, 739 (1946) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 2.1008, 3.1201, 30.9800 (1948) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. The June 1948 rating decision that denied the Veteran's claim of entitlement to service connection for an ear condition is final.  38 U.S.C. § 445, 739 (1946) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 2.1008, 3.1201, 30.9800 (1948) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an ear condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6. The June 1948 rating decision that denied the Veteran's claim of entitlement to service connection for a kidney condition is final.  38 U.S.C. § 445, 739 (1946) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 2.1008, 3.1201, 30.9800 (1948) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a kidney condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

8.  The criteria for service connection for nasopharyngitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).   

9.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).   

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

Relevant to the Veteran's petitions to reopen his claims of entitlement to service connection for a back condition, an ear condition and kidney trouble, the Court has held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2008 letter, sent prior to the initial November 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for migraine headaches, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Additionally, a February 2009 letter, sent prior to the initial May 2009 rating decision that denied the remainder of the Veteran's claims, also provided such notice with regard to the petitions to reopen claims for service connection for kidney trouble, an ear condition, and a back condition as well as a claim for service connection for a nasal condition.  In addition, this February 2009 letter provided notice as to what evidence was required to substantiate the claim for an increased rating for bilateral trichophytosis.  The February 2009 letter also advised the Veteran that his claims for service connection had been previously denied in a June 1948 rating decision on the basis that there was no recorded treatment in service for such conditions, provided him with the definition of new and material evidence, and informed him of the evidence and information necessary to substantiate his underlying service connection claims.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board also notes that a July 2010 response from the Southeast Louisiana Veterans Healthcare System indicated that there were no treatment records dated from 1948 to 1996 available.  

The Board notes an April 1948 response from the Department of the Army indicating that a search of sick reports from the 336th AAF BU Sarasota and 316th AAF BU MacDill AAF was impractical due to the large number of records concerned.  In a January 2009 statement, the Veteran wrote that his search for records from the 336th AAF BU Sarasota and 316th AAF BU MacDill AAF had generated active duty treatment records, which he submitted to VA for review.  However, a review of such documents submitted by the Veteran reveals that they are identical to those already contained in the claims file.

The Board notes that the Veteran has not been provided with a VA examination in connection with his claims pertaining to a back condition, an ear condition, and kidney trouble; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

The Veteran was afforded VA examinations in November 2012 in order to adjudicate his claim for service connection for headaches and nasopharyngitis.  In this regard, the Board notes that the VA examiner offered etiological opinions as to the claimed disorders and based his conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to assist VA in deciding the claims for service connection for migraine headaches and nasopharyngitis.

In addition, the Veteran was afforded multiple VA examinations in March 2009 and November 2012 in conjunction with the claim for an increased rating for trichophytosis.  The Veteran has not alleged that these VA dermatological examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected trichophytosis as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his trichophytosis has worsened in severity since the November 2012 VA examination.  Rather, with respect to such claim, he argues that the evidence reveals that this disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran generally contends that the severity of his trichophytosis warrants a compensable rating.

The Veteran's trichophytosis is currently rated by analogy under the diagnostic codes for an unlisted skin disability and dermatitis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received after that date, in January 2009, these revisions do not apply.  73 Fed. Reg. 54708 (Sept. 23. 2008). 

Dermatitis or eczema that involves at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code7806. 

A March 2009 VA examination report reflects the Veteran's complaints of intermittent pustular lesions on his face, neck and back, with the last such episode occurring in 2004.  He indicated that he was currently asymptomatic and that he was not on any treatment regimen.  Physical examination noted that there were no pustules or abscesses present and that zero percent of the Veteran's total body surface area was involved.  A diagnosis of resolved recurrent folliculitis and abscesses were made.

A November 2012 VA examination report reflected the Veteran's complaints of pruritic, brown growths or cysts on his back.  Physical examination found cystic papules and nodules with central puncta on the back and right upper arm as well as brown, oblong verrucoid plaques scattered over the back.  Examination found that the Veteran did not suffer from any visible skin condition, to include dermatitis, eczema, a bullous disorder, psoriasis, skin infections, cutaneous manifestations of collagen-vascular disease, papulosqamous disorder, acne or chloracne, vitiligo, scarring alopecia, alopecia areata or hyperhidrosis.  The examiner further found that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck, did not involve any benign or malignant skin neoplasms, did not require the use of oral or topical medications in the past 12 months and did not require any treatments or procedures other than systemic or topical medications.  Debilitating or non-debilitating episodes of urticarial, primary cutaneous vasculitis, erythema multiforme or toxic epidermal necrolysis in the past 12 months were denied.  The examiner noted that the Veteran had epidermal inclusion cysts and seborrheric keratoses, which are both benign skin conditions that are very common in the general population, were not related to his service and did not cause any disability.

Following a review of the relevant evidence of record, which includes VA and private treatment records, the Veteran's own statements, and the aforementioned VA examination reports dated in March 2009 and November 2012, the Board concludes that the Veteran is not entitled to a compensable rating for trichophytosis.  Treatment records do not reveal any symptomatology associated with the Veteran's service-connected skin disability different from that noted at the aforementioned VA examinations.  In this regard, the March 2009 VA examiner found that the Veteran's condition was asymptomatic without pustules or abscesses present and that it involved zero percent of his total body surface.  A November 2012 VA examiner similarly found that the Veteran's condition caused no scarring or disfigurement on his head, face or neck, required no treatment to include oral or topical medications and involved no visible skin conditions.  Moreover, the November 2012 VA examiner determined that the Veteran's current skin symptoms--consisting of epidermal inclusion system and seborrheic keratoses on his back--were not related to his service and did not cause any disability.  A compensable rating under the diagnostic criteria for dermatitis or eczema is therefore not warranted.

In addition to the foregoing, the evidence does not show that the Veteran's dermatology symptoms warrant a higher, or a separate rating, under any other potentially applicable diagnostic code related to the skin.  The Veteran does not have any scarring or other disfigurement on his head, face or neck, as documented in the VA examination reports and the other clinical evidence; consideration of Diagnostic Code 7800 is not warranted.  Similarly, he did not have deep scarring, superficial scarring, unstable scarring or painful scarring, as documented in the VA examination reports and the other clinical evidence; consideration of Diagnostic Codes 7801, 7802 and 7804 is therefore not warranted.

The Board has considered whether staged ratings were warranted under Hart, are appropriate for the Veteran's service-connected trichophytosis; however, the Board finds that his symptomatology has been stable during the course of this appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.   

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected trichophytosis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated and that there are no additional symptoms of his disability that are not addressed by the rating schedule.  In this regard, as previously discussed, the Veteran's service-connected trichophytosis is asymptomatic.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, the Veteran reported that he was a retired bricklayer in a November 2012 VA examination report.  He does not allege, and the record does not show, that his service-connected disability has rendered him unemployable at any time during the course of the appeal.  Therefore, further consideration of a TDIU is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for trichophytosis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As relevant to the service connection claims decided herein, to the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.   38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


A.  Back Condition, Ear Condition, and Kidney Trouble

The Veteran's claims for service connection for a back condition, an ear condition, and kidney trouble were denied in a rating decision decided in May 1948.  Specifically, the rating decision indicates that his claims were denied on the basis that there was no recorded treatment in service for such conditions.  The Veteran was advised of the decision and his appellate rights in the June 1948 letter.  Such letter further informed him that the evidence of record failed to show that he had a disease or injury incurred in service in the line of duty, or one that had been aggravated thereby. 

No further communication regarding his claims of entitlement to service connection for kidney trouble, an ear condition, and a back condition was received until January 2009 when VA received his petitions to reopen such claims.  Therefore, the June 1948 rating decision is final.  38 U.S.C. §§ 445, 739 (1946) [38 U.S.C.A. 
§ 7105(c) (West 2002)]; 38 C.F.R. §§ 2.1008, 3.1201, 30.9800 (1948) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for a back condition, an ear condition and kidney trouble was received prior to the expiration of the appeal period stemming from the June 1948 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that, in approximately February 2010, the Veteran submitted service treatment records in support of his claims.  The Board further notes the provisions of 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  However, the service treatment records submitted by the Veteran are duplicative of those contained in the claims file and where considered in the June 1948 rating decision.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these service treatment records. 

In reaching the decision to deny the Veteran's service connection claims in the June 1948 rating decision, the RO considered the Veteran's service treatment records and a May 1948 private treatment summary.

In this regard, an April 1943 service entrance examination was negative for any relevant abnormalities.  In April 1943, the Veteran complained of headaches, cough, and pain on the left flank for one day.  A February 1946 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments, or diagnoses related to any back, ear, or kidney condition.

A May 1948 private treatment summary indicated that the Veteran was treated in the genitourinary clinic from July 1947 to December 1947 for chronic urethritis, possibly due to gonorrhea.

Evidence received since the May 1948 rating decision included additional statements from the Veteran, various private treatment records, a November 2012 VA examination report, and VA treatment records dated through November 2012.

In this regard, the Board again notes that the Veteran's claims were previously denied as the record did not establish recorded treatment during service for the claimed conditions, and that the evidence of record failed to show that he had a disease or injury incurred in service in the line of duty, or one that had been aggravated thereby.  The newly received evidence likewise fails to demonstrate such in-service treatment or a nexus between a current disability and service.

The evidence received since June 1948 rating decision documents the diagnosis and treatment of a variety of disabilities, including chronic kidney disease.  Specifically, a September 2001 VA treatment note indicated that the Veteran suffered from chronic renal insufficiency that was likely secondary to gout nephropathy while a July 2003 VA treatment note indicated that the Veteran's chronic renal insuffiency was likely secondary to his hypertension.  VA treatment notes dated in February and November 2008 attributed the Veteran's chronic kidney disease to his atherosclerotic vascular disease or vascular disease.  A November 2012 VA examination report indicated that the Veteran had denied any chronic ear problems or diagnoses, that he took no medication for any problems and that he denied any ear infections or drainage; no diagnosis related to any ear or peripheral vestibular condition was made.  A September 2012 private treatment summary indicated that the Veteran was a chronic hemodialysis patient due to end-stage renal disease and that he required hemodialysis three times per week.  A May 2012 VA treatment note reflected the Veteran's complaints of back pain.  Additional VA and private treatment records documented the monitoring and treatment of the Veteran's chronic kidney disease as well as generalized complaints of arthritis.

Additionally, while the Veteran has submitted additional statements during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the June 1948 rating decision.  Specifically, he simply continues to contend that his back condition, ear condition, and kidney condition are related to service.

Therefore, the Board finds that the evidence received since the June 1948 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for a back condition, an ear condition, or a kidney condition.  Consequently, new and material evidence has not been received to reopen such claims and the Veteran's appeals must be denied.


B.  Nasopharyngitis

The Veteran generally contends that he suffers from a nasal condition as a result of his service.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).
The Veteran's available service treatment records document treatment in April 1943 for acute catarrhal nasopharyngitis.  A February 1946 service discharge examination found no ear, nose or throat abnormalities and was otherwise negative for any complaints or diagnoses related nasopharyngitis.

However, post-service treatment records do not show complaints or a diagnosis referable to nasopharyngitis or similar symptomatology.  Likewise, a November 2012 VA examination report indicated that the Veteran reported that he had no history of current or chronic respiratory illnesses or diagnoses and that he took no medication for any such chronic respiratory illnesses or diagnoses during his interview.  Following a physical examination and a review of the Veteran's claims file, no diagnosis related to a sinus, nose, throat, larynx or pharynx condition was made.  The examiner opined that while the Veteran's service treatment records documented acute nasopharyngitis, this condition is acute and should not lead to any chronic conditions.  Moreover, the examiner noted that although the Veteran's sinus X-ray showed some mild sinus thickening, he had no clinical symptoms to suggest any diagnosis of chronic sinusitis.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of nasopharyngitis at any point during the appeal period.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.   

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).   

However, matters of a medical diagnosis for disabilities not capable of lay observation, such as those at issue here, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, there is no suggestion that the Veteran has had any medical training and he has reported that he had worked as a bricklayer in the past.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose nasopharyngitis, the lay assertions in this regard have no probative value.  Jandreau, supra  at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Additionally, with respect to the Veteran's assertions that he experiences persistent or recurrent symptoms associated with nasopharyngitis, the Board finds such statements to be not credible and, therefore, are assigned no probative value.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, while the Veteran has generally asserted that current nasopharyngitis is related to his in-service nasopharyngitis, he has also stated that he had not received treatment for such symptoms since service, that he no history of current or chronic respiratory illnesses or diagnoses or described the nature of his purported nasopharyngitis.  A February 1946 service entrance examination found no ear, throat or nose abnormalities and reflected no complaints related to nasopharyngitis.  The Board notes that such statements were made during a physical examination of the Veteran, many years prior to the filing of the instant claim, and are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  While he has generally asserted experiencing symptomatology associated with nasopharyngitis during the course of this appeal, such statements are inconsistent with the contemporaneous evidence of record and made in connection with his claim for VA benefits and thus are deemed not credible.  

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has a current disability nasopharyngitis are inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements.
 
The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of nasopharyngitis for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for nasopharyngitis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

C.  Migraine Headaches

The Veteran generally contends that his current migraine headaches are related to his service.

Service treatment records document the Veteran's complaints of headaches, cough, and pain in the left flank for one day in April 1943.  A subsequent treatment report indicated that the Veteran had been hospitalized for approximately six days and that his final diagnosis was acute catarrhal nasopharyngitis.  A February 1946 service discharge examination found the Veteran to be neurologically normal and was negative for any relevant abnormalities.

Post-service treatment records reflect the Veteran's general complaints of headaches, including in October 2008.  A September 2008 statement from R. A. indicated that the author had known the Veteran to suffer from migraine headaches since he was in service.

A November 2012 VA examination report reflects the Veteran's reports of headaches that began during service, that he saw medical personnel about his headaches, and that he could not recall whether his headaches had been continuous since service.  Following a physical examination and a review of the Veteran's claims file, which included a diagnosis of migraine headaches, the examiner opined that it was less likely than not (less than 50 percent probability) that such headaches were incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's history of headaches was vague as he did not know if these headaches had occurred continuously since service or stopped for a period of time, that no diagnosis or problem of headaches was listed in the VA treatment records, and that, while the Veteran was treated for nasopharyngitis during service, there was no such complaints or treatments for headaches.

Additionally, while the medical evidence of record shows that the Veteran has a diagnosis of migraine headaches, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's migraine headaches were less likely than not related to service as his history of headaches were vague, there was no diagnosis or problem of headaches listed in the VA treatment records and that there was no complaint or treatment of headaches outside of such treatment in conjunction with nasopharyngitis.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current migraine headaches are not related to service, service connection is not warranted.

The Board notes that the Veteran has generally contended on his own behalf that his migraine headaches are related to his service.  As previously indicated, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's migraine headaches and any instance of his service to be complex in nature.  See Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his purported treatment of migraine headaches during service as well as the current manifestations of migraines, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of migraine headaches requires the interpretation of results found on physical examination and knowledge of the neurological system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.     

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service headaches and his claimed migraine headaches.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service treatment for headaches as well as the current nature of his migraine headaches  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran and R.A. have indicated that the Veteran had experienced migraine headaches since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, while the Veteran and R.A. have generally alleged that he has suffered from headaches since service, he indicated during his November 2012 VA examination that he did not know if these headaches occurred continuously since service or if they had stopped for a period of time.  Moreover, a February 1946 service discharge examination found the Veteran to be neurologically normal.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's and R.A.'s statements regarding his in-service onset and continuity of symptomatology to be not credible.

Therefore, the Board finds that migraine headaches were not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service complaints of headaches.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for migraine headaches.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A compensable rating for trichophytosis is denied.

As new and material evidence has not been received to reopen the claim for service connection for a back condition, the appeal is denied.

As new and material evidence has not been received to reopen the claim for service connection for an ear condition, the appeal is denied.

As new and material evidence has not been received to reopen the claim for service connection for a kidney condition, the appeal is denied.

Service connection for nasopharyngitis is denied.

Service connection for migraine headaches is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


